Name: 83/225/EEC: Council Decision of 18 April 1983 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation extending and amending the Agreement on a concerted action project in the field of registration of congenital abnormalities (medical and public health research)
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-13

 Avis juridique important|31983D022583/225/EEC: Council Decision of 18 April 1983 on the conclusion of the Agreement between the European Economic Community and the Swiss Confederation extending and amending the Agreement on a concerted action project in the field of registration of congenital abnormalities (medical and public health research) Official Journal L 126 , 13/05/1983 P. 0007 Spanish special edition: Chapter 16 Volume 1 P. 0155 Portuguese special edition Chapter 16 Volume 1 P. 0155 +++++( 1 ) OJ NO L 248 , 24 . 8 . 1982 , P . 12 . ( 2 ) OJ NO L 205 , 13 . 8 . 1979 , P . 27 . ( 3 ) OJ NO L 113 , 25 . 4 . 1981 , P . 44 . COUNCIL DECISION OF 18 APRIL 1983 ON THE CONCLUSION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION EXTENDING AND AMENDING THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 83/225/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 82/616/EEC OF 17 AUGUST 1982 ADOPTING A SECTORAL RESEARCH AND DEVELOPMENT PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF MEDICAL AND PUBLIC HEALTH RESEARCH - CONCERTED ACTION - ( 1982 TO 1986 ) ( 1 ) , AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL DECISION 79/696/EEC OF 24 JULY 1979 ON THE CONCLUSION OF THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE HELLENIC REPUBLIC ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 2 ) , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS ON 1 AUGUST 1980 THE SWISS CONFEDERATION ACCEDED TO THE AFOREMENTIONED AGREEMENT ; WHEREAS THAT AGREEMENT WAS EXTENDED UNTIL 31 DECEMBER 1981 ( 3 ) ; WHEREAS , IN ACCORDANCE WITH ARTICLE 7 ( 2 ) OF DECISION 82/616/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE SWISS CONFEDERATION EXTENDING AND AMENDING THE SAID AGREEMENT ; WHEREAS IT IS NECESSARY TO APPROVE THAT NEGOTIATED AGREEMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE SWISS CONFEDERATION EXTENDING AND AMENDING THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT LUXEMBOURG , 18 APRIL 1983 . FOR THE COUNCIL THE PRESIDENT I . KIECHLE